DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on September 3, 2020 was received. Claims 1-2 were amended. Claims 3-4, 6 and 15-21 were canceled. Claims 25-28 were added. Claims 12-14 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 12, 2020. 

Claim Rejections - 35 USC § 103
Claims 1, 5, 7-8, 11, 23-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140076867) in view of Ono (US20100068632) in view of Rana (US20150056742). 
Regarding claim 1, Kim teaches a method of heat treating a reflective photomask for extreme ultraviolet photolithography (paragraphs 0003, 0009), wherein the reflective photomask (reflective optical element) comprises a multiple layer structure (reflective coating) for reflecting an extreme ultraviolet (EUV) energy beam on a substrate (paragraphs 0009, 0132, 0160, 0163) (a method for treating a reflective optical element for the EUV wavelength range comprising a reflective coating on a substrate). Kim teaches the heating or annealing is performed on the reflective coating (reflective coating is part of the reflective optical element) by laser beam (paragraphs 0133-0134, 0161-0163, see figure 12), wherein the pulse duration of laser beam (at least one radiation pulse) is 0.1ms-100ms (paragraph 0134), which overlaps with the claimed 
Kim does not explicitly teach to move the at least one radiation source and the reflective optical element and the reflective optical element with respect to one another. However, Ono teaches a method for smoothing an optical surface of an optical component for a EUV lithography (paragraph 0001), and discloses to irradiating the optical component surface with a laser (paragraphs 0025). Ono teaches to scan the optical surface of the optical component (reflective optical element in Kim) with the laser as a line beam by moving the line beam (at least one radiation source) relative to the optical surface of the optical component (paragraph 0099) (moving the at least one radiation source and the reflective optical element with respect to one another). Ono further teaches the relative movement is a linear movement (see figure 2, arrow), and the relative movement has to be performed by a component, thus, such component is considered to be a linear component that moves either the laser radiation source of the reflective optical element. Ono teaches the number of laser irradiation is carried out over the same site (number of shots) is governed by scanning speed (velocity of the Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Applicant has not established criticality or unexpected result of the claimed range. In addition, Ono teaches the number of shots (number of times the laser irradiation is carried out over the same site) is equal to repetition rate of pulse laser (pulse length of the radiation pulse) X beam width in scanning direction (beam spot size) / scanning speed (paragraph 0036 and 0089), thus, indicating the velocity is adapted to a particular value based on at least one of beam spot size and a pulse length of the radiation pulse.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the at least one radiation source and the reflective optical element with respect to one another in a linear movement as suggested by Ono in the method of treating a reflective optical element as disclosed by Kim because Ono teaches uniform irradiation of the entire surface with the laser is facilitated and irradiation with laser can be carried out over the entire optical surface in short time (paragraph 0099).
Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, Rana teaches the laser annealing at the wavelength of 355nm to 1064nm is suitable for of the silicon material (paragraph 00176), and such range overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established criticality or unexpected result of claimed range. 
Regarding claim 5, Kim teaches the laser pulses (at least one radiation pulse) is performed on the reflective multilayer structure (reflective coating) (paragraphs 0133-0134, 0161-0163). 
2 (paragraph 0134). Since 1 watt converts to 1 J/s, thus, 0.5kW/cm2 with 0.1ms equals to 0.05J/cm2 (1000W/kW X 0.5 kW X 0.0001s) and 2.4kW/cm2 with 100ms equals to 240 J/cm2 (1000W/kW X 2.4 kW X 0.1s); Kim teaches the energy density to be 0.05-240 J/cm2, which overlaps with the claimed range of 0.01 – 15 J/cm2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. In addition, Kim teaches the laser power density vary depending on the pulse duration and desired recess depth of the multiple layer structure (level of intensity of the laser heating/annealing) (paragraph 0134). Therefore, it would have been within the skill of the ordinary artisan to adjust the laser power density in the process of treating a reflective optical element to yield the desired recess depth of the multiple layer structure (level of intensity of the laser heating/annealing). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Applicant has not established criticality or unexpected result of the claimed range.
Regarding claim 8, Kim teaches a method of making a reflective photomask for extreme ultraviolet photolithography (paragraphs 0003, 0009, 0160), wherein the reflective photomask (reflective optical element) comprises a multiple layer structure (reflective coating) for reflecting an extreme ultraviolet (EUV) energy beam on a substrate (paragraphs 0009, 0132, 0160, 0163) (a method for making a reflective optical 
Kim does not explicitly teach to move the at least one radiation source and the reflective optical element and the reflective optical element with respect to one another. However, Ono teaches a method for smoothing an optical surface of an optical component for a EUV lithography (paragraph 0001), and discloses to irradiating the optical component surface with a laser (paragraphs 0025). Ono teaches to scan the optical surface of the optical component (reflective optical element in Kim) with the laser as a line beam by moving the line beam (at least one radiation source) relative to the optical surface of the optical component (paragraph 0099) (moving the at least one 
Regarding claim 11, Kim teaches the annealing (heating) is performed directly after the coating (paragraph 0163, see figure 12). 
Regarding claim 23, Kim teaches the pulse duration is 0.1ms to 100ms and the power density is 0.5-2.4 kW/cm2 (paragraph 0134). Since 1 watt converts to 1 J/s, thus, 0.5kW/cm2 with 0.1ms equals to 0.05J/cm2 (1000W/kW X 0.5 kW X 0.0001s) and 2.4kW/cm2 with 100ms equals to 240 J/cm2 (1000W/kW X 2.4 kW X 0.1s); Kim teaches the energy density to be 0.05-240 J/cm2, which overlaps with the claimed range of 0.01 – 15 J/cm2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. In addition, Kim teaches the laser power density vary depending on the pulse duration and desired recess depth of the multiple layer structure (level of intensity of the laser heating/annealing) (paragraph 0134). Therefore, it would have been within the skill of the ordinary artisan to adjust the laser power density in the process of treating a reflective optical element to yield the desired recess depth of the Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Applicant has not established criticality or unexpected result of the claimed range. 
Regarding claim 24, Kim teaches the pulse duration of laser beam (at least one radiation pulse) is 0.1ms-100ms (paragraph 0134), which overlaps with the claimed range of between 1µm and 1s. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Applicant has not established criticality or unexpected result of the claimed range.
Regarding claim 26, Ono teaches the number of laser irradiation is carried out over the same site (number of shots) is governed by scanning speed (velocity of the linear component). The scanning speed is scanningly moving speed of the laser beam with respect to the optical surface, or scanningly moving speed of the optical surface with respect to the laser beam. Since the laser or the optical element is moved by a linear component, the scanning speed of the laser or the optical element is the same as the velocity of the linear component. Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the velocity of the linear component (scanning speed) in the process for treating a reflective optical element to yield the desired number of times the laser irradiation is carried out over the same site. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Applicant has not established criticality or unexpected result of the claimed range. In addition, Ono teaches the number of shots (number of times the laser irradiation is carried out over the same site) is equal to repetition rate of pulse laser (pulse length of the radiation pulse) X beam width in scanning direction (beam spot size) / scanning speed (paragraph 0036 and 0089), thus, indicating the velocity is adapted to a particular value based on at least one of beam spot size and a pulse length of the radiation pulse.  
Regarding claim 28, Kim teaches the power density of the beam is 0.5 kW/cm2 to 10 kW/cm2 (paragraph 0080). Ono teaches the surface was irritated with laser power of 7W, with a driven pulse of 1KHz (1000 Hz) (paragraph 0142) with the minimum of one pass, which overlapped with the claimed range of 1 to 1000 pass cycles. Since Kim teaches the power density as 0.5 kW/cm2 to 10 kW/cm2 and Ono teaches the laser power of 7W, Kim in view of Ono teaches the radiation spot is in the range of 0.07mm2 to 1.4mm2, which overlapped with the claimed range of 1mm2 to 1 cm2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the laser parameters as suggested by Ono in the method of treating a reflective optical element as disclosed by Kim because Ono such laser can remove concave defects (paragraphs 0142-0143). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140076867) in view of Ono (US20100068632) in view of Rana (US20150056742) as applied to claims 1, 5, 7-8, 11, 23-24, and 26-28 above, and further in view of Yamada (US20030152756). 
Regarding claim 2, Kim in view of Ono and Rana teaches all limitation of this claim except the rotational movement. Ono teaches the relative movement is a linear movement (see figure 2, arrow). However, Yamada teaches a method of irradiation a layer with a laser light (abstract) and discloses a irradiated position is controlled by a liner stage (linear movement) and a rotation stage (rotational movement) and determined by synchronization the movement of these states with the process laser light, and the direction of laser radiation relative to the direction toward the layer is also determined by synchronizing these stages with the laser radiation (paragraph 0190). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to performed the relative movement as superimposition of at least one linear movement and at least one rotational movement as suggested by Yamada in the method of treating a reflective optical element as disclosed by Kim in view of Ono and Rana because Yamada teaches the superimposition of the linear and rotational movement allow the controlled of the irradiation position of the laser and the direction of the laser relative to the surface (paragraph 0190). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140076867) in view of Ono (US20100068632) in view of Rana (US20150056742) s 1, 5, 7-8, 11, 23-24, and 26-28 above, and further in view of Von Blanchkenhagen (US20110228234) and Nagarkar (US10033152).
Regarding claim 9, Kim in view of Ono and Rana teaches all limitation of this claim, except the coating and treating are performed in a coating chamber. However, Von Blanchkenhagen teaches a method of producing a reflective optical element for an operating wavelength in EUV wavelength range in particular for use in an EUV lithography apparatus (paragraph 0002). Von Blanchkenhagen teaches the multilayer reflective coating is formed by electron beam evaporation (paragraphs 0037, 0040 and 0046), and the electron beam evaporation is performed in a chamber (coating chamber) (paragraph 0040). Von Blanchkenhagen teaches if the coating processes are carried out in different chambers, the reflective optical element is preferably brought from one chamber into the other chamber via a lock, by this contamination of the reflective optical element can be avoided (paragraph 0040), thus, Von Blanchkenhagen teaches the coating chamber prevents the contamination of the reflective optical element during the coating process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the reflective coating on the substrate in a chamber as suggested by Von Blanchkenhagen in the method of treating the reflective optical element as disclosed by Kim in view of Ono and Rana because Von Blanchkenhagen teaches contamination can be avoided on the reflective optical element during coating (paragraph 0040). 
Kim in view of Ono, Rana and Von Blanchkenhagen does not explicitly teach the treating is also performed in the coating chamber. However, Nagarkar teaches a method of forming multiple layers using electron beam (e-beam) evaporation (column 1 
Regarding claim 10, Kim in view of Ono and Rana teaches all limitation of this claim, except the coating and treating are performed in vacuum or protective atmosphere. However, Von Blanchkenhagen teaches a method of producing a reflective optical element for an operating wavelength in EUV wavelength range in particular for use in an EUV lithography apparatus (paragraph 0002). Von Blanchkenhagen teaches the multilayer reflective coating is formed by electron beam evaporation (paragraphs 0037, 0040 and 0046), and the electron beam evaporation is performed in a chamber (coating chamber) (paragraph 0040). Von Blanchkenhagen teaches if the coating processes are carried out in different chambers, the reflective optical element is 
Kim in view of Ono, Rana and Von Blanchkenhagen does not explicitly teach the treating is also performed under vacuum or protective atmosphere. However, Nagarkar teaches a method of forming multiple layers using electron beam evaporation (column 1 lines 58-67, column 2 lines 43-50, column 4 lines 36-46, and column 6 lines 25-30). Nagarkar teaches in-situ annealing for e-beam evaporation for forming coating has beneficial effects from minimalizing stresses of in deposited thick structures (i.e. multilayer coating) (column 5 lines 35-49, column 6 lines 32-34). In-situ means the annealing is performed at the same location as the e-beam evaporation coating. And since the e-beam evaporation coating is performed in a chamber that is considered to be a protective atmosphere as it protected the optical element to be contaminated as disclosed by Von Blachkenhagen, the in-situ annealing means the annealing is also performed in the same protective atmosphere chamber. It would have been obvious to . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140076867) in view of Ono (US20100068632) in view of Rana (US20150056742) as applied to claims 1, 5, 7-8, 11, 23-24, and 26-28 above, and further in view of Shih (US20140272682).
Regarding claim 22, Kim in view of Ono and Rana teaches all limitations of this claim, except the radiation source is operated with varying powder depending on the relative movement. Kim teaches the power density of the laser beam varies depending on the recess depth of the multiple layer structure of the EUV reflective photomask, specifically for a deeper depth, the power density of the laser beam increase (paragraph 0134). Shih teaches a method of masking a EUV mask comprising a conformal reflective multilayer (abstract). Shih teaches the conformal reflective multilayer is formed over the substrate with angles and uneven surface (paragraph 0027, see figures 2 and 5), thus, the EUV reflective layers present in varying recess depth compared to the surface of the mask. Since Kim teaches the power density of the layer beam varies . 

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140076867) in view of Ono (US20100068632) in view of Rana (US20150056742) as applied to claims 1, 5, 7-8, 11, 23-24, and 26-28 above, and further in view of Maeshige (US20140212794). 
Regarding claim 25, Kim teaches the pulse duration is 0.1ms to 100ms and the power density is 0.5-2.4 kW/cm2 (paragraph 0134). Since 1 watt converts to 1 J/s, thus, 0.5kW/cm2 with 0.1ms equals to 0.05J/cm2 (1000W/kW X 0.5 kW X 0.0001s) and 2.4kW/cm2 with 100ms equals to 240 J/cm2 (1000W/kW X 2.4 kW X 0.1s); Kim teaches the energy density to be 0.05-240 J/cm2, which overlaps with the claimed range of 0.01 – 15 J/cm2. In the case where the claimed ranges “overlap or lie inside ranges disclosed Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Applicant has not established criticality or unexpected result of the claimed range. Kim teaches the pulse duration of laser beam (at least one radiation pulse) is 0.1ms-100ms (paragraph 0134), which overlaps with the claimed range of between 100µs and 500µs. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Applicant has not established criticality or unexpected result of the claimed range. Kim in view of Ono and Rana does not explicitly teach the pulse duration and energy density is set based on desired stress relaxation of at least one layer of the optical element. However, Maeshige teaches a method of producing an EUV mask blank (abstract), and teaches to heat the EUV layers to relax the film stress (paragraphs 0016-0017). Since 
Regarding claim 27, Kim teaches the reflexive optical element incudes a substrate and a plurality of layers (stacks), that are Mo-Si (paragraph 0009), which are the absorber (Mo) and spacer (Si) of the instant claimed invention. Kim in view of Ono and Rana does not explicitly teach the stress relaxation of the optical element. However, Maeshige teaches a method of producing an EUV mask blank (abstract), and teaches to heating the EUV layers to relax the film stress to reduce the deformation of the substrate (paragraphs 0006, 0016-0017). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the saturated stress relaxation of the optical element in the process for treating the reflective optical element to reduce the deformation of the substrate. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.


Response to Arguments
Applicant's arguments filed on September 3, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Ono’s teaching the number of shots is 50X0.55mm/scanning speed (mm/s), which is very different from claim 1. 
Ono teaches away from claimed velocity because Ono’s laser related to smoothing the optical surface but the claimed invention is related to reduce the aging process Ono does not recognize the velocity is result effective variable with respect to ageing. There is no relevant information either on the criteria to be used for selecting velocity value. 

In response to Applicant’s arguments, please consider the following comments:
Ono teaches the number of shots = repetition rate of pulse laser X beam width in scanning direction / scanning speed (paragraph 0036), thus the teaching of the number of shots is 50X0.55mm/scanning speed (mm/s) merely means the repetition rate of pulse laser is 50 and beam width in scanning direction is 0.55mm. It does not provide show the scanning speed is very different from claim 1 as argued by the Applicant. 
Ono does not teaches away from the claimed velocity as it does not excluded the claimed range velocity. It is not required for the prior art to have the same reason as the claimed invention to be optimized (see MPEP 2144.05). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reducing the ageing process) In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Ono teaches the number of shots = repetition rate of pulse laser X beam width in scanning direction / scanning speed (paragraph 0036), thus, Ono clearly teaches the number of laser irradiation is carried out over the same site (number of shots) is governed by scanning speed (velocity of the linear component) (paragraph 0036) and Ono recognizes the velocity as a result effective variable. The relationship provided by Ono further provided how to select the relevant information on how to select the velocity value (the number of shots increases when the velocity decreases, and the number of shots decrease when the velocity increases). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717